Title: To George Washington from Brigadier General John Nixon, 3 May 1779
From: Nixon, John
To: Washington, George



Sir
Colla Bargh near Croton River [N.Y.] May 3d 1779

It has been represented to me by the Commanding Officers of the 4th and 5th Massachusetts Battallions, that the Officers of those Regiments have had no Opportunity to furnish themselves with Cloathing at a price below the usual Rates, in any of the Continental Stores, as has ⟨been⟩ allowed by a Resolution of Congress; whilst many Regiments in different parts of the Army has been Amply Supplied.
I could wish therefore that the Officers of those two Regiments, (Namely Putnam’s and Nixons) if your Excellency should think fit, might have an Opportunity of furnishing themselves with Cloathing in the publick Stores to a reasonable amount, so as to put them upon an Equal footing with the rest of the Army in General; Especially as they are very destitute in some particular Articles. I have the Honour to be with the highest respect Sir Your Excellencies most Obedient Humble Servant
Jno. Nixon B.G.
